Title: Acct. of the Weather in May [1772]
From: Washington, George
To: 




May 1st. Very Smoaky and a little lowering with but little Wind and tolerably Warm.
 


2. Very smoaky and hazy all day—warm in the Afternoon and perfectly Calm.
 


3. A little Rain, with the Wind fresh from the No. East in the Morning and very cool—clear afterwards.
 



4. Tolerably calm in the Morning but Windy and cool afterwards with Rain in the Afternoon & Night.
 


5. Tolerably calm and pleast. wind Southerly.
 


6. Wind very fresh from the Southward with Clouds & a little Rain in the Morning.
 


7. Clear and tolerable warm with the wind very fresh from the Southward.
 


8. Wind Easterly with Clouds & much appearance of Rain about Noon but very little fell.
 


9. Still Cloudy with appearances of Rain but none fell. Wind high from So. West.
 


10. Cool, Wind being pretty fresh from the Northwest.
 


11th. Rather Cool & lowering with the Wind varying from South to East.
 


12. Very warm—there being but little Wind and that Southerly. Day clear.
 


13. Cooler than yesterday with some appearances of Rain but none fell.
 


14. Clear, and tolerably pleasant with but little Wind and that Southerly.
 


15. A little Cool but clear & not unpleasant.
 


16. Very Warm, and but little Wind, that Southerly.
 


17. Warm and clear in the forenoon. In the Afternoon & first part of the Night a fine Rain from the So. Wt.
 


18. Lowering forenoon & Warm. Wind from the Westward afterwards but not Cold.
 


19. Clear and somewhat cooler than yesterday—but pleasant notwithstanding.
 



20. Clear and warm in the forenoon with but little wind. In the Afternoon a heavy Shower of Rain with Wind from the No. West which turnd the Air very Cool.
 


21. Clear, and Cool all day—with the Wind Westerly.
 


22. Still cool and clear the Wind in the same place.
 


23. Lowering Morning. Wind Southerly & day warm. With Rain in the Afternoon.
 


24. Very warm and Sultry especially in the Afternoon with but little wind.
 


25. Wind shifting to the No. West this day was a little cool in the forepart but pleast. notwithstanding.
 


26. Tolerable warm with but little Wind.
 


27. Pleasant but rather warm.
 


28. Much such a day as yesterday, with but little Wind.
 


29. Warm in the forenoon with Clouds and appearances of Rain in the Afternoon but none fell.
 


30. Very warm with Thunder and Rain. (Fred[eric]k).
 


31. Very Warm again with Rain abt. 2 Oclock.
